Camperlino v Bargabos (2018 NY Slip Op 04462)





Camperlino v Bargabos


2018 NY Slip Op 04462


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND WINSLOW, JJ.


633 CA 17-01008

[*1]W. JAMES CAMPERLINO, PLAINTIFF-RESPONDENT-APPELLANT,
vDAN E. BARGABOS AND KENWOOD HOMES, INC., DOING BUSINESS AS HERITAGE HOMES, DEFENDANTS-APPELLANTS-RESPONDENTS. (APPEAL NO. 4.) 


PAPPAS, COX, KIMPEL, DODD & LEVINE, P.C., SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS. 
LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL LONGSTREET OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an amended judgment of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered February 2, 2017. The amended judgment adjudged that plaintiff recover the sum of $253,890.80 from defendants. 
It is hereby ORDERED that the amended judgment so appealed from is unanimously affirmed without costs.
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court